Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This a Final Office Action for application number 17/090,294 in response to an amendment filed on 2/28/2022; the original application filed on 11/05/2020. Claims 1-18 have been examined and are pending in this application. Claims 1 and 10 are independent claims. 

Response to Arguments
Applicants’ arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.
Applicants’ arguments in the instant Amendment, filed on 2/28/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that at least this portion of the independent claims are not disclosed or suggested by the cited references “wherein a quantity of tones per 10-MHz tone distribution corresponding to the first part of the fields is 64 and a tone spacing is 156.25 kHz, wherein a quantity of tones per 10-MHz tone distribution corresponding to the second part of the fields is 128 and a tone spacing is 78.125 kHz, and wherein P is a positive integer greater than or equal to 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the cited references Yu et al. (US 2016/0021568 A1) and Chun et al. (US 2017/0272138 A1) does disclose ‘wherein a quantity of tones per 10-MHz tone distribution corresponding to the first part of the fields is 64 and a tone spacing is 156.25 kHz, wherein a quantity of tones per 10-MHz 
Yu et al. further discloses that wherein P is a positive integer greater than or equal to 1’, the examiner would like to draw attention to Yu et al, Figure 7, Paragraphs [0076]-[0083], wherein the total PPDU bandwidth is 20 MHz and 8 total parts “P”. 
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-5002 to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obvious ness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0021568 A1) in view of Chun et al. (US 2017/0272138 A1).

Regarding claims 1 and 10, a transmit end, comprising:
a processor to generate a physical layer protocol data unit (PPDU), [Figure 6, Ref # S620, wherein a PPDU is generated, (Yu et al.,  Paragraph 90)], 
a transceiver to send the PPDU to a receive end, [Figure 6, Ref # S630, wherein a PPDU is transmitted, (Yu et al,., Paragraph 90)], the PPDU, [Figure 7, Ref # 700-1], comprises a first part of fields, [Figure 7, Ref # 711 L-STF], and a second part of the fields, [Figure 7, Ref # 712 L-LTF], wherein a quantity of tones per 10-MHz tone distribution corresponding to the first part of the fields is 64 and a tone spacing is 156.25 kHz, [a HE PPDU 700-1 according to a first embodiment and a HE PPDU 700-2 according to a second embodiment may be transmitted through a frequency band including subcarriers having subcarrier spacing of 312.5 kHz, 156.25 kHz, or 78.125 kHz (e.g. a frequency band including 64, 128, or 256 subcarriers on 20 MHz basic bandwidth), (Yu et al., Paragraph 76)],
wherein a quantity of tones per 10-MHz tone distribution corresponding to the second part of the fields is 128 and a tone spacing is 78.125 kHz, [a HE PPDU 700-1 according to a first embodiment and a HE PPDU 700-2 according to a second embodiment may be transmitted through a frequency band including subcarriers having subcarrier spacing of 312.5 kHz, 156.25 kHz, or 78.125 kHz (e.g. a frequency band including 64, 128, or 256 subcarriers on 20 MHz basic bandwidth), (Yu et al., Paragraph 76)],
[Yu et al, Figure 7, Paragraph 76 wherein the total PPDU bandwidth is 20 MHz and 8 total parts “P”], 
Yu et al. fails to explicitly teach that a bandwidth of the PPDU is Px10 megahertz MHz,
Kwon et al. teaches that the PPDU may be transmitted through frequency bandwidth 20 MHz, 40 MHz, 80 MHz, 160 MHz, 320 MHz, in the PPDU, fields subsequent to a HE-signal A (HE-SIG-A) field may be transmitted through frequency bandwidth smaller than 20 MHz (e.g., 2.5 MHz, 5 MHz, 10 MHz, etc., “wherein if the entire bandwidth is 80 MHz, each part of the field would be 10 MHz (8P x 10MHz = 80 MHz)”, (Kwon et al., Paragraph 90 and figure 7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that a bandwidth of the PPDU is Px10 megahertz MHz, (Kwon et al., Paragraph 90 and figure 7), in order to enhancing frequency efficiency of dense environments in which numerous access points and stations exist, (Kwon et al., Paragraph 7).

Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5:00 pm (PST) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478